PER CURIAM.
Ronnie Loray appeals the trial court’s dismissal of his motion for post-conviction relief as untimely filed, and the order sub*429sequently denying his motion for rehearing on the same issue. Loray’s conviction and sentence for second degree murder became final on October 8, 2007. His motion for post-conviction relief was time-stamped as filed on October 20, 2009, but it also contained a certificate of service stating that he had placed the document with the prison mail officials for mailing to the clerk’s office on October 6, 2009.
Under the mailbox rule, a pro se inmate’s motion is deemed filed when the inmate entrusts the motion to prison officials for delivery or processing. See Fla.R.App. P. 9.420(a)(2); Haag v. State, 591 So.2d 614, 617 (Fla.1992). Based on application of this authority, and the State’s response agreeing that the matter should be remanded to the trial court, we reverse and remand for further consideration of this motion for post-conviction relief.

Reversed and Remanded.

POLEN, DAMOORGIAN and LEVINE, JJ., concur.